DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner notes that the after final amendment as filed on 06/24/22 appears to at least overcome the 102 rejection in view of 1,895,278 (Crawford) and the 103 in view of 5,915,580 (Melk) as modified by 1,895,278 (Crawford). However, 6,866,159 (Yamane) appeared to teach an arcuate closed portion at the top of a main body and an open area below the arcuate closed portion; wherein the shape of the above noted devices, such as Melk, could be in the shape of the Yamane for aesthetic purposes. To overcome these prior art devices the claims have been amended to include the details of the slit as added to overcome the combinations of prior art as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Celia H. Leber on 07/11/22. The application has been amended as follows: 
The claims have been amended as follows:
Claim 1, Line 4, delete “open”
(2) Claim 1, Line 13, before “and a closure” add --the slit extending up a side of the main body portion, between the front and back,--
(3) Claim 18, Lines 1-2, delete “the zipper extends up a side of the main body portion, between the front and the back, and”

/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649